Case 9:18-cv-80176-BB Document 315 Entered on FLSD Docket 11/26/2019 Page 1 of 4



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

      IRA KLEIMAN, as the personal representative of the                  CASE NO.: 9:18-cv-80176-BB/BR
      Estate of David Kleiman, and W&K Info Defense
      Research, LLC

                     Plaintiffs,

      v.

      CRAIG WRIGHT,

                     Defendant.


      PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION FOR LEAVE TO EXTEND
         THE TIME LIMIT FOR DEFENDANT’S DEPOSITION AND TO APPOINT A
                                SPECIAL MASTER

           On November 21, 2019, Plaintiffs filed a motion (1) to extend Craig’s deposition to

  fourteen hours over the course of two days and (2) to appoint a special master to preside over that

  deposition.1 (ECF No. [307].) In response, Craig attempts to use Plaintiffs requested relief as an

  opportunity for a quid pro quo. (ECF No. [314].) For the reasons set forth below and in Plaintiffs’

  original motion, Craig’s requests should be denied.

           First, Craig’s penchant for evasiveness during examination is well-documented and this

  Court has repeatedly found his testimony not credible. (See ECF No. [265] at 10; ECF No. [277]

  at 24.) To the contrary, Craig has made no showing that Plaintiffs have been anything less than

  cooperative and transparent throughout this litigation.

           Second, Craig’s basis for his requested relief is five topics of examination he claims he

  needs to “confront plaintiffs with the substantial evidence that contradicts plaintiffs’ theories and

  allegations.” (Br. at 4.) Putting aside the lack of relevance of these topics to the claims and defenses


  1
   In case it wasn’t clear from Plaintiffs original motion, Plaintiffs believe the cost of this special master should be
  borne by Craig as the necessity for a special master is solely due to his conduct.
Case 9:18-cv-80176-BB Document 315 Entered on FLSD Docket 11/26/2019 Page 2 of 4



  at issue, and the Response’s attempt to inject irrelevant, inaccurate, and scurrilous attacks on Ira,

  Craig has failed to provide any plausible reason as to why he needs more than seven hours to

  examine Plaintiffs on these topics. Indeed, during Craig’s preliminary deposition of Ira Kleiman

  on April 8, 2019, Craig’s counsel only examined Ira for roughly 3.5 hours – even though they had

  noticed him for seventeen deposition topics. (See Ex. 1.) Of course it makes sense that Ira would

  have little to testify to given the fact that Plaintiffs have repeatedly admitted that Dave Kleiman is

  deceased and Plaintiffs personal knowledge of the issues in dispute is extremely limited.

          Third, between the deposition of Ira and the 30(b)(6) deposition of W&K Info Defense

  Research, LLC, Craig is already entitled to fourteen hours of deposition time for Plaintiffs. Given

  the length of their initial deposition of Ira, it is difficult to understand how they could possibly

  need 20 hours of party examination.

          Finally, Craig’s request that a special master be appointed for all party depositions and that

  the parties split this cost is entirely unwarranted. His sole basis for this relief is that counsel

  instructed Ira not to answer certain questions at his preliminary deposition. (Br. 4-5.) But Craig

  fails to acknowledge that the preliminary depositions were, by Court Order, intended to be limited

  to only certain topics. (See Ex. 1.) Indeed, during Craig’s preliminary deposition, his counsel made

  frequent objections of similar kind, albeit much more frequently. (See e.g. ECF No. [312-1] at 8

  (“Q: In Wimbledon. Did there come a time when you moved from Wimbledon? MS. MARKOE:

  Objection. This is not part of the deposition topics that we agreed to. This is a limited deposition.

  I am not really sure how this line of questioning fits in with any of the topics that you proposed.”).2




  2
    See also id at 15 (“Q. When did you first meet her? MS. MARKOE: Objection. What is the relevance of when he
  met an ex-wife? And how does that relate to any of the topics that you have purported that you are planning on
  covering today? MR. RIVERO: Instruct not to answer. Next question, please.); id. at 19 (“Q. And you understand
  that you tried to dismiss this case? MS. MARKOE: Objection. Sir, Vel, we have a list of topics. These were
  approved by the court. This is not part of your list of topics.”); id at 20, 33, 36, etc.


                                                         2
Case 9:18-cv-80176-BB Document 315 Entered on FLSD Docket 11/26/2019 Page 3 of 4



  It is self-understood that at the next deposition the only topics either counsel may instruct their

  client not to answer would be extremely limited to issues like privileged communications.

         Plaintiffs respectfully submit that the Court should deny Craig’s requested relief and grant

  Plaintiffs motion to (1) extend Craig’s deposition to fourteen hours over the course of two days

  and (2) to appoint a special master to preside over that deposition at Craig’s expense.




                                                   3
Case 9:18-cv-80176-BB Document 315 Entered on FLSD Docket 11/26/2019 Page 4 of 4



  Dated: November 26, 2019                          Respectfully submitted,

                                                    /s/ Velvel Freedman
                                                    Velvel (Devin) Freedman, Esq.
                                                    ROCHE FREEDMAN LLP
                                                    Southeast Financial Center
                                                    200 South Biscayne Blvd., Suite 5500
                                                    Miami, Florida 33131
                                                    Telephone: (305) 357-3861
                                                    vel@rochefreedman.com

                                                    Kyle W. Roche, Esq.
                                                    ROCHE FREEDMAN LLP
                                                    Southeast Financial Center
                                                    200 South Biscayne Blvd., Suite 5500
                                                    Miami, Florida 33131
                                                    Telephone: (305) 357-3861
                                                    kyle@rochefreedman.com

                                                    ANDREW S. BRENNER, Esq.
                                                    Florida Bar No. 978663
                                                    BOIES SCHILLER FLEXNER LLP
                                                    100 SE Second Street, Suite 2800
                                                    Miami, Florida 33131
                                                    Telephone: (305) 539-8400
                                                    Facsimile: (305) 539-1307
                                                    abrenner@bsfllp.com

                                                    Counsel to Plaintiffs Ira Kleiman as
                                                    Personal Representative of the Estate of
                                                    David Kleiman and W&K Info Defense
                                                    Research, LLC.


                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 21, 2019 a true and correct copy of the foregoing

  was filed with CM/ECF, which caused a copy to be served on all counsel of record.


                                                    /s/ Velvel Freedman
                                                    VELVEL FREEDMAN




                                                4
